Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (hereinafter Johnson)(US 11037260). 
Regarding claim 2, Johnson teaches an emergency response system, comprising(Fig. 1A;2A; col. 17, lines 35-45; ): first computing device comprising one or more first processors and a first memory circuit and configured to execute instructions that cause at least one first processor to generate and transmit a request packet comprising an identifier, details of a real-time event, and first computing device information(item 107 in Fig. 2A;shelter registry; Table 2 
receive a plurality of request packets from a plurality of computing devices, the plurality of request packets comprising the request packet from the first computing device and other request packets from other computing devices, individual packets of the other request packets including other identifiers, similar or other details of the real-time event or other real-time events, and device information for the respective other computing device(civilian compouting devices communicating with central server in Fig. 2A; col. 23, lines 12-27, server receives a notification that emergency has occurred; disasters are real time event) ,
 identify, based on one or more of the identifier and the details of the real- time event, a location of the first computing device and first computing device information, identify at least one factor for generating a geofence relative to a location of the real-time event, triage the request packet to identify an order in which the real-time event will be responded to relative to other real-time events identified in the other request packets, wherein the request packet is placed into the order relative to the other request packets based on the details of the real-time event, the at least one factor for generating the geofence, and the first computing device information as compared to the other emergency conditions and other computing device information, identify an emergency responder to dispatch to respond to the real-time event based at least in part on one or more of the identified-order, the details of the real-time event, and the at least one factor for generating the geofence(col. 23, lines 40-63; determination of priority; assign highest priority shelter to each emergency responder; distance from the 
-2-Application No.: 16/820,472 Filing Date:March 16, 2020 coordinate dispatch of the emergency responder based on the real-time event based at least in part on one or more of the identified-order, the details of the real-time event, and the at least one factor for generating the geofence(col. 14, lines 9-10;, information acquired during disaster event; col. 14, lines 30-40, determine a route for an emergency responder; identify high priority shelters).  Regarding claim 3, Johnson teaches a routing system, comprising(Fig. 2A-2B):
 first computing device comprising one or more first processors and a first memory circuit and configured to execute instructions that cause at least one first processor to generate and transmit a request packet comprising an identifier, details of a real-time event, and a location of the first computing device(fig. 2A, civilian computing devices 107); and
 at least one server comprising one or more second processors and a second memory circuit and configured to execute instructions that cause at least one second processor of the one or more second processors to: receive the request packet comprising details of the real-time event and the location of the first computing device(                                   ; civilian compouting devices communicating with central server in Fig. 2A; col. 23, lines 12-27, server receives a notification that emergency has occurred; disasters are real time event);
 identify map information for an area affected by the real-time event, the map information comprising a plurality of routes according to which an emergency responder may travel in response to a request identifying a location of interest in response to the event; generate a route of the plurality of routes between the emergency responder and the location for the emergency responder to travel to the location in response to the request, wherein the route is identified based on one or more of (1) a distance of the route, (2) a safeness of the route, and (3) a congestion of the route; determine that one or more routes of the plurality of routes become impossible before or while the emergency responder is traveling the identified route, wherein the one or more routes of the plurality of routes that become impassible comprises the identified route(col. 16, lines 42-67; map information; col. 24, lines 1-7; information delivered to responders include routing details to highest priority shelters) ; modify the identified route to exclude portions that have become impassible and that are predicted to become impassible before the emergency responder returns from the location(col. 12, lines 35-40; the route to be taken by the emergency responder to arrive at the shelter; the route accounts for road closure); and -3-Application No.: 16/820,472 Filing Date:March 16, 2020 convey dispatch instructions to the emergency responder based, at least in part, on the modified route when coordinating dispatch of the emergency responder in response to the real-time event(col. 14, lines 9-10;, information acquired during disaster event; col. 14, lines 30-40, determine a route for an emergency responder).  


Regarding claim 4, Johnson teaches a method of coordinating an emergency response, the method comprising(abstract): receiving a request for an emergency response via a self-service interface, the request comprising: medical history details of a prospective patient(col. 20, lines 35-40; patients medical information may be stored on an amulet); a selection of a type of event for which emergency response is requested for the prospective patient; a quantity of persons in a group with the prospective patient; details of the event for which the emergency response is requested, wherein available options for the details are prompted on the interface based on the type of event selection(col. 23, lines 20-25, receives notification that an emergency situation has occurred;  disasters include type of event such as an earthquake, hurricane, terrorist attack etc; detected automatically via sensors); identifying a location at which the emergency response is requested based on the received request; assigning a priority value to the received request relative to other received requests(col. 18, lines 58-60, priority can be generated); generating a summary of the received request, the summary comprising(col. 22, lines 35-37, summary report): an indication that the request was received by an emergency . 
Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (hereinafter Martin)(US 2018/0053401). 
Regarding claim 6, Martin teaches a method of sorting and prioritizing input requests, the method comprising(P[0022], priority level assigned): 
receiving an input request comprising details regarding the input request and a relative priority value(P[0022]); receiving responder information comprising availability and capacity information for individual responders of a plurality of responders(Fig. 11-13); and
 generating an order of responding to the input request relative to one or more other requests, wherein the order is generated based on: a victim density within a given area serviced by the plurality of responders, an indication whether the input request was received from within a geographic region(P[0243], geographic area; P[0023], population density; P[0291], 
Regarding claim 7, Martin teaches a method of dispatching a request received from a client device, the method comprising(Fig. 11-13): 
receiving the request from the client device, the request comprising details regarding an event for which dispatch of an emergency responder is requested; identifying at least one type of input associated with the received request; processing the received request based on the identified at least one type of input to identify quantitative features associated with the received request(P[0358], receiving higher number of calls; higher priority medical call; move this call up in the queue);
 generating a recommended code for the received request; determining whether a confidence level for the recommended code exceeds a threshold level(P[0099-0100], risk prediction level; exceeds threshold level); 
when the confidence level for the recommended code exceeds the threshold level, determining that the emergency responded can be dispatched to responded to the received request without review of the received request by an operator; and -6-Application No.: 16/820,472 Filing Date:March 16, 2020 generating a command to dispatch the emergency responded to a location associated with the received request such that the received request is placed in a queue according to a priority level of the received request(Fig. 11-13; item 1338 in Fig. 13; send request for emergency assistance).
 Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (hereinafter Martin)(US 2018/0053401) in view of Wedig et al. (hereinafter Wedig)(US 9799205).
Regarding claim 5, Martin teaches a method of maintaining a route for an emergency responder responding to a plurality of requests for assistance, the method comprising: 
receiving the plurality of requests for assistance from one or more electronic devices, each request comprising: a location at which the assistance is requested, and information regarding the request for assistance; generating an order in which the plurality of requests is responded to by the emergency responder based on the information regarding the request for assistance for each of the plurality of requests(P[0022], emergency priority level assignedby the emergency dispatch center; P[0023], emergency location);
Martin did not teach specifically  identifying the route for the emergency responder based on the order in which the plurality of requests is responded to, wherein the route identifies a course that the emergency responder travels through an environment to each of the plurality of requests according to the order; obtaining sensor data regarding the environment; automatically generating an updated route based on the route and the sensor data, wherein the updated route accounts for changes to the environment, identified based on the sensor data, that impact safety of the emergency responder and provides a safe course 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN Yuwen can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647